             Case 1:19-cr-10117-IT Document 368 Filed 05/13/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                      Criminal No. 19-CR-10il7
      UNITED STATES OF AMERICA
                                                      Violations:
                  V.


                                                      Count One: Conspiracy to Commit Mail
      FELICITY HUFFMAN,                               Fraud and Honest Services Mail Fraud
                                                      (18U.S.C. § 1349)
                         Defendant.
                                                                                 si LED
                                                                                in Open Court
                                                                                  USDC, Mass.
                                                                              ! )alc S"- I -S- » ^


                                       WAIVER OF INDICTMENT


          I, Felicity Huffman, the above-named defendant, who is accused of conspiracy to commit

mail fraud and honest services mail fraud, being advised of the nature of the charges, the proposed

Information, and my rights, hereby waive in open court on May 13, 2019 prosecution by indictment

and consent that the proceeding may be by information instead of by indictment.




                                                     Defendant




                                                     Martin Murphy
                                                     Attorney for Defendant


Before:
                 INDIRA TALWANI
                 United States District Judge




                                      ic5sei0
